Exhibit 1stQuarter 2009 • Report to Shareholders • Three months ended January 31, 2009 TD Bank Financial Group Reports First Quarter2009 Results FIRST QUARTER FINANCIAL HIGHLIGHTS, compared with the first quarter a year ago: • Reported diluted earnings per share1were $0.82, compared with • Adjusted diluted earnings per share2were $1.34, compared with • Reported net income1was $712 million, compared with $970 million. • Adjusted net income2was $1,149 million, compared with $1,060 million. FIRST QUARTER ADJUSTMENTS (ITEMS OF NOTE) The first quarter reported diluted earnings per share figures include the following items of note: • Amortization of intangibles of $127 million after tax (14 cents per share), compared with $75 million after tax (9 cents per share) in the first quarter last year. • A loss of $200 million after tax (24 cents per share) due to the loss in excess of the accrued amount of the economic hedges related to the reclassified available-for-sale debt securities portfolio. • Restructuring and integration charges of $67 million after tax (8 cents per share), relating to the acquisition of Commerce. • A gain of $12 million after tax (1 cent per share) due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses, compared with a gain of $25 million after tax (3 cents per share) in the same quarter last year. • An increase of $55 million after tax (7 cents per share) in general allowance for Canadian Personal and Commercial Banking (excluding VFC) and Wholesale Banking. All dollar amounts are expressed in Canadian currency unless otherwise noted. 1 Reported results are prepared in accordance with Canadian generally accepted accounting principles (GAAP). 2 Reported and adjusted results referenced in this press release and Report to Shareholders are explained under the “How the Bank Reports” section. TORONTO, February 25, 2009 - TD Bank Financial Group (TDBFG) today announced its financial results for the first quarter ended January 31, 2009. Overall results for the quarter demonstrated solid earnings contributions from TDBFG’s personal and commercial banking operations in Canada and the United States and Wholesale Banking, while Wealth Management was affected by the continuing challenges in financial markets. “Our solid first quarter results demonstrate that our strategy has positioned us well to weather the stresses of a weakening economy,” said Ed Clark, President and Chief Executive Officer, TDBFG. “In fact, the strength of our banking model is what’s behind our ability to continually make investments in the future growth of our businesses.” TD BANK FINANCIAL GROUP • FIRST QUARTER2009REPORT TO SHAREHOLDERS Page 2 FIRST QUARTER BUSINESS SEGMENT PERFORMANCE Canadian Personal and Commercial Banking TD Canada Trust posted earnings of $584 million in the first quarter, down 2% from the same period last year. Record volume growth in the quarter was offset by compressed margins and higher loan losses, reflecting the deteriorating economic outlook. During the quarter, TDBFG’s home and auto, life and health insurance businesses were consolidated under the single brand, TD Insurance. “TD Canada Trust remains committed to lending, with both personal and commercial lending growing at double-digit rates compared to the same period last year. As other lenders have withdrawn from the Canadian market, and non-bank sources of credit become harder to find, TD Canada Trust is doing its part to fill the lending gap. This gap will further shrink as demand for credit naturally slows with the economy,” said Clark. “While this operating environment will likely get worse before it gets better, the underlying strength of TD Canada Trust is allowing us to continue investing in future growth, including our plans to add new branches and to increase the number of customer-facing roles.” Wealth
